It was conceded that the plaintiff's intestate undertook to alight from the train before it had stopped. The issue for the Jury was, whether she was guilty of want of due care in so doing. The plaintiff's claim, that she supposed the train had stopped, and so understanding, that she undertook to alight using due care, is supported by no evidence, and rests wholly upon conjecture. If any inference is to be drawn from the facts as they appear, it is that she must have known the train had not stopped; for it is matter of common experience that a passenger is able to perceive readily when the car in which he is carried is moving, and when it comes to a stop.
The issue was not whether she used due care in alighting from a moving train, but whether her attempt to alight from a moving train was want of due care. Assuming in favor of the plaintiff that the evidence offered was competent, it had no relevancy upon the fact in issue. The fact that she was a cautious person, careful in getting on and off cars on other occasions, whether moving or stationary, has no tendency to show that the act of alighting from a moving train was an act done in the exercise of due care.
Exception overruled.
CLARK, J., did not sit: the others concurred. *Page 424